EXHIBIT 21 LIST OF SUBSIDIARIES OF THE COMPANY 2089279 Ontario, Inc. 3065619 Nova Scotia Co. 3241287 Nova Scotia Company 3901858 Canada Inc. 591893 Alberta Ltd. 896988 Ontario Inc. Accupath Diagnostics Laboratories, Inc dba US LABS Allergy Testing Laboratories, Inc. Applied Genetics, Inc. Center for Genetic Services, Inc. Centrex Clinical Laboratories, Inc. Clinical Laboratories Cheyenne Clinical Laboratories, Inc. Clipper Holdings Inc. (Clipper) Colorado Coagulation Consultants, Inc. Cytometry Associates, Inc. Decision Diagnostics LLC (aka DaVinici/Medicorp LLC) Diagnostic Services, Inc. DIANON Systems, Inc. DL/UHS, Inc. Dynacare - Gamma Medical Laboratories Dynacare Company Dynacare G.P. Inc. Dynacare Holdco LLC Dynacare Kasper Medical Laboratories (Northern Alberta) Inc. Dynacare Kasper Medical Laboratories Inc. Dynacare Kasper Medical Sales Inc. Dynacare Laboratories Limited Partnership Dynacare Laboratories, Inc. Dynacare Northwest Inc. Dynacare Realty Inc. Dynacare Southwest Laboratories, Inc. DynaLifeDX Diagnostic Laboratory Services Endocrine Sciences, Inc. Esoterix BV Esoterix Clinical Trials Services BVBA (“Esoterix BVBA”) Esoterix Molecular Genetics, Inc. Esoterix, Inc. Execmed Health Services Inc. Faxchil Realty, Inc. GDML Medical Laboratories Inc Glen Ames LLP HH/DL LP HHD Gen Par Inc. HHLA Lab-In-An-Envelope, LLC Home Healthcare Laboratory of America, LLC IDX Pathology, Inc Lab Delivery Service of New York City, Inc. LabCorp Development Company LabCorp Limited Laboratory Corporation of America (LCA) Laboratory Corporation of America Holdings (LCAH) LDS Diagnostic Laboratories Inc Litholink Corporation Long Beach Genetics, Inc. MD Datacor Inc. Medical Account Services, Inc. Monogram Biosciences, Inc. Monogram Biosciences – France SAS Monogram Biosciences UK Limited National Genetics Institute New Imaging Diagnostics LLC New Molecular Diagnostics Ventures LLC NWT Inc PA Labs Inc. Path Lab Holdings, Inc. Path Lab, Inc. d/b/a LabCorp Persys Technology Inc. Protedyne Corporation Protedyne Ltd. RD Belenger & Associates Ltd. - 70% ownership by Dynacare-Gamma SW/DL LP Tandem Labs, Inc. The Biomarker Factory, LLC The Esoterix Center for Clinical Trials, Inc. The Esoterix Center for Infectious Disease, Inc. Tri-State Clinical Laboratory Services, LLC UHS/DL, LP United/Dynacare LLC US Labs Fountain Valley Inc. US Labs, Inc. US Pathology Labs, Inc. Viro-Med Laboratories, Inc. Dynacare non-operating entities identified subsequent to the acquisition of Dynacare Inc. on July 25, 2002 1004679 Ontario Limited 3024539 Nova Scotia Company 563911 Ontario Limited 591893 Alberta Ltd. 794475 Ontario Inc. 829318 Ontario Limited 854512 Ontario Limited 879606 Ontario Limited 900747 Ontario Ltd. 925893 Ontario Limited 942487 Ontario Ltd. 942489 Ontario Ltd. 942491 Ontario Limited 942492 Ontario Ltd. 947342 Ontario Ltd. 949235 Ontario Ltd. 958069 Ontario Inc. 977681 Ontario Inc. 978550 Ontario Ltd. 978551 Ontario Ltd. Amherstview Medical Centre Developments Inc. DHG Place Du Centre Clinique Dynacare Canada Inc. Dynacare International Inc. Dynacare US Financing LLC Glen Davis Equities Ltd. L.R.C. Management Service Inc. Lawrence-Curlew Medical Centre Inc. Roselat Developments Limited St. Joseph's Health Centre Stockwin Corporation Ltd. Thistle Place Care Corp. Toronto Argyro Medical Laboratories Ltd. Woodstock Medical Arts Building Inc.
